Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the prior art of Aoki et al. (US 20170066224) and Aoki et al. (WO 2016/152910).  Aoki ‘224 discloses a multilayer foam sheet having a polyethylene-based foam layer and an antistatic layer comprising a polyethylene-based resin and a polymeric ionomer antistatic agent.  The antistatic layer further comprises a polystyrene-based resin in an amount of 15 to 70 wt%.  As such, Aoki ‘224 teaches away from claimed polystyrene-based resin, given that the present claims require less than 5 wt% of a polystyrene-based resin.  Aoki ‘910 discloses a coextruded polyethylene-based resin laminated foam sheet.  The laminated foam sheet comprises a polyethylene-based foam layer and an antistatic layer that comprises an ionomeric polymer antistatic agent and a second polyethylene-based resin.  However, there is no indication that the comparative examples would have the claimed properties.  As such, the present claims are found to be novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783